Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147378 & (83)(84)(85)                                                                                    Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147378
                                                                    COA: 301485
                                                                    Wayne CC: 10-005526-FC
  DARRYL COOPER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for amending or supplementing papers is
  GRANTED. The application for leave to appeal the May 16, 2013 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for evidentiary
  hearing and the motion for abeyance are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
         s1021
                                                                               Clerk